While neither dissenting from the decision of the case nor questioning the soundness of the reasoning set forth in the original opinion, Associate Justice YOUNG has filed a paper, raising a question of propriety — that is, he says in part: "As to the extent or nature of the lawful authority of appellants over gas utilities, under Title 102 R.C.S., art. 6004 et seq., and particularly Article 6053 thereof I feel we should express no opinion, such matters being within the province of the original and appellate courts of Travis county to decide".
Whether or not it was improper or unnecessary to have discussed the extent or *Page 844 
nature of the lawful authority of appellants over gas utilities, etc., may readily be determined when the question raised below and in this court is understood. As stated in the original opinion: "These two utility companies brought this suit against members of the Railroad Commission of Texas and certain of their agents, seeking injunctive relief, temporary and permanent; alleging in substance that, the defendants (appellants herein) were acting and threatening to act in excess of statutory authority, in exercising jurisdiction over matters affecting appellees, not conferred by statute * * *; that the orders adopted by the Commission and action taken thereunder are void, because not authorized by law; and that, unless restrained, the proposed action of appellants will cause appellees irreparable injuries and damage, for which they have no speedy, complete and adequate remedy at law". Pursuing this idea, appellees contended before this court: "that, incorporated cities and towns, as authorized by Art. 1119 (amended in 1937, Vernon's Ann.Civ.St. art. 1119), and Art. 1175, subd. 12, are given exclusive original jurisdiction to determine and fix the compensation to be charged by utilities for gas furnished customers in incorporated cities and towns; that the jurisdiction of the Commission over the subject is only appellate, as provided in Art. 6058; that the orders adopted by the Commission, and the action taken and threatened thereunder complained of, being wholly unauthorized by statute, were void; hence the district court of Dallas County had jurisdiction to entertain the suit and grant the relief sought".
Thus, I think it perfectly apparent that appellees sought to maintain the jurisdiction of the district court of Dallas County (as against the jurisdiction of the district court of Travis County) on the sole ground that, the action and proposed action of the Railroad Commission, sought to be enjoined, was absolutely void, because not authorized by statute. This being the only question raised by appellees, I am at a loss to understand how it could be considered an impropriety to discuss the same; in fact, I think it would have been the height of impropriety not to have given the only question raised a full discussion; failure to do so would be like presenting the play of Hamlet with Hamlet (chief character) omitted.